
	
		II
		110th CONGRESS
		1st Session
		S. 764
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2007
			Mrs. Clinton (for
			 herself, Ms. Snowe,
			 Mr. Bingaman, Mr. Nelson of Florida, Mr.
			 Kerry, Mr. Durbin, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  permit States the option of coverage of legal immigrants under the Medicaid
		  Program and the State children’s health insurance program
		  (SCHIP).
	
	
		1.Short
			 titleThis Act may be cited as
			 the Legal Immigrant Children's Health
			 Improvement Act of 2007.
		2.Optional coverage
			 of legal immigrants under the medicaid program and SCHIP
			(a)Medicaid
			 programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is
			 amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
				(2)by
			 adding at the end the following new paragraph:
					
						(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who
				are lawfully residing in the United States (including battered aliens described
				in section 431(c) of such Act) and who are otherwise eligible for such
				assistance, within either or both of the following eligibility
				categories:
								(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
								(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
								(B)In the case of a State that has
				elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed
				cost.
							.
				(b)SCHIPSection
			 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is amended by redesignating
			 subparagraphs (C) and (D) as subparagraph (D) and (E), respectively, and by
			 inserting after subparagraph (B) the following new subparagraph:
				
					(C)Section 1903(v)(4)
				(relating to optional coverage of categories of lawfully residing immigrant
				children), but only if the State has elected to apply such section to the
				category of children under title
				XIX.
					.
			(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007, and apply to medical assistance and child health assistance furnished
			 on or after such date.
			
